DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 9/29/2021 have been fully considered but they are not persuasive.
Specifically, applicant argued that the CN ‘991 reference failed to anticipate the claimed method in particular that “CN '991 did not disclose or teach that the jaw-protecting portion and/or the neck-protecting portion of a full-face helmet are or may be made by the aforesaid method” and “Compared to the CN '991, claim 1 has the differentiated features of (1) putting the shell, the protector and the support in a die such that bottom edges of the cheek-protecting portions of the shell connect to a top edge of the neck-protecting portion of the protector and the support is located within the protector; and (2) introducing a foam material into the die, apply heat and pressure to the foam material such that the foam material expands and binds to an inner side of the shell and an inner side of the protector and encloses the support.”  
This argument was not found persuasive firstly as the claim as currently constructed does not require the jaw protecting portion and the neck protecting portion to be constructed from the expanded foam material, merely that the “protector” has neck protecting and jaw protecting portions and that some portion of the protector has foam binded to its inner side as a part of the process. CN’991 clearly teach a jaw protecting portion and a neck protecting portion (both shown clearly in Fig. 9) and also teaches foam being formed on a part of the helmet that could be considered the “protector” (specifically peripheral area 12 which is shown in Fig. 9 to be connected to the foam is considered to be a part of the protector). Furtherrmore contrary to applicant’s assertion, CN ‘991 does teach inserting the shell, protector and support into the die and introducing a foaming material and applying heat and pressure to it in order to expand the foam (Fig. 9, P0052-P0054, P0059). As such the rejection is maintained as previously rejected.                                

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5, 6, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN '991 (CN104413991B, of record).
With respect to claim 1, CN '991 teaches a helmet manufacturing method, comprising the steps of. a) producing a shell (rubber shell 30, Fig. 9) and a protector (shown but unlabeled in Fig. 9, lower portion of the helmet that forms the area to secure the chin, P0047P0066), the shell having a head-protecting portion and two opposing cheek-protecting portions (shown in Fig. 9), the two cheek-protecting portions extending downward, integrally from left and right ends of the head-protecting portion, respectively (shown in Fig. 9), the protector having a jaw-protecting portion (shown in Fig. 9) and a neck-protecting portion (shown in Fig. 9), the neck-protecting portion extending backward, integrally from a back end of the jaw-protecting portion (shown in Fig. 9); b) putting the shell and the protector in a die (P0077-P0079) such that bottom edges of the cheek- protecting portions of the shell connect to a top edge of the neck-protecting portion of the protector (shown in Fig. 9, shell and protector are fully connected); c) introducing a foam material into the die (cushioning 10, Fig. 9, P0016-P0019, ), apply heat and pressure to the foam material such that the foam material expands (P0023-P0024) and binds to an inner side of the shell and an inner side of the protector (P0023, top area 11 and peripheral area 12); and d) removing, upon completion of a foaming process, the die, so as to obtain a helmet finished product (P0066, P0094). wherein step b) entails putting a support (structure body 20, P0050-P0055), the shell and the protector in the die in such a manner to allow the support to be within the protector (P0052-P0054, P0059), and step c) entails enclosing the support in the foam material (P0052-P0054, P0059).
(Figs. 1 and 9).
With respect to claim 6 CN '991 further teaches wherein, in step a), the protector has a plurality of hollowed-out recesses (Figs. 1 and 9).
With respect to claim 10 CN '991 further teaches wherein a plurality of conical portions facing the protector is disposed on a side of the support (Fig. 8, extensions 29, P0064-P0070).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 2-4, 7, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN '991 (CN104413991B, of record) as applied to claim 1 above, and further in view of Durham (US 20170318893 A1, of record)
With respect to claim 2, CN '991 fails to explicitly teach vacuum forming of any of the parts being silent on this. In the same field of endeavor safety helmet manufacturing, Durham teaches wherein, in step a), two curved bars are produced by vacuum forming, and then the two curved bars are connected to form the protector (right flange 150 and left flange 160 connected via chin cage 140 to form the protector, all parts can be vacuum molded, P0049 ). It would have been obvious to one of ordinary skill in the art to modify the method as taught by CN '991 above by using the well-known method of vacuum forming to form the individual parts, in order to achieve the expected result of a formed part suitable for forming a safety helmet.
"The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).

With respect to claim 3, CN '991 fails to explicitly teach vacuum forming of any of the parts being silent on this. In the same field of endeavor safety helmet manufacturing, Durham teaches wherein, in step a), the protector is integrally produced by vacuum forming (right flange 150 and left flange 160 connected via chin cage 140 to form the protector, all parts can be vacuum molded, P0049 ). It would have been obvious to one of ordinary skill in the art to modify the method as taught by CN 
With respect to claim 4, CN '991 fails to explicitly teach vacuum forming of any of the parts being silent on this. In the same field of endeavor safety helmet manufacturing, Durham teaches wherein step a) entails producing two curved bars and one terminal cover by vacuum forming (right flange 150 and left flange 160 connected via chin cage 140 to form the protector, all parts can be vacuum molded, P0049 ). , connecting the terminal cover to front ends of the two curved bars, connecting back ends of the two curved bars, thereby allowing the two curved bars and the terminal cover to jointly form the protector (right flange 150 and left flange 160 connected via chin cage 140 to form the protector, Figs. 3-4 back ends of the two curve bars are connected by inner surface 44). It would have been obvious to one of ordinary skill in the art to modify the method as taught by CN '991 above by using the well-known method of vacuum forming to form the individual parts, in order to achieve the expected result of a formed part suitable for forming a safety helmet.
With respect to claim 7, CN '991 fails to explicitly teach vacuum forming of any of the parts being silent on this. In the same field of endeavor safety helmet manufacturing, Durham teaches, wherein, in step a), the shell is integrally produced by vacuum forming (helmet shell 20, all parts can be vacuum molded, P0049 ). It would have been obvious to one of ordinary skill in the art to modify the method as taught by CN '991 above by using the well-known method of vacuum forming to form the 
With respect to claim 8, CN '991 fails to explicitly teach vacuum forming of any of the parts being silent on this. In the same field of endeavor safety helmet manufacturing, Durham teaches wherein, in step a), a body and a front frame are produced by vacuum forming, and then the front frame is connected to a front edge of the body to form the shell (helmet shell 20, all parts can be vacuum molded, P0049 ). It would have been obvious to one of ordinary skill in the art to modify the method as taught by CN '991 above by using the well-known method of vacuum forming to form the individual parts, in order to achieve the expected result of a formed part suitable for forming a safety helmet.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. EP 1627575 A1 teaches a helmet wherein a soft expanded polystyrene is present on both the neck and jaw protecting portions of the helmet.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE WALKER BRADY whose telephone number is (571)270-5128.  The examiner can normally be reached on 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/G.W.B./Examiner, Art Unit 1741                                                                                                                                                                                                        

/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741